Exhibit 10.2

Execution Version

 

LOGO [g286120g0107081054996.jpg]

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (this “Agreement”) is made as of the 4th day of
January, 2017 by and between Mueller Water Products, Inc. (the “Company”) and
John Scott Hall (“Executive”). This Agreement sets forth the terms and
conditions of Executive’s employment and termination of employment with the
Company whenever that occurs.

ARTICLE I: TERMS OF EMPLOYMENT

 

1. Prior Agreements. Executive represents and warrants that Executive is not a
party to any other agreement or obligation for personal services and that there
exists no impediment or restraint, contractual or otherwise on Executive’s
power, right or ability to accept the Company’s offer of employment and to fully
perform the employment duties and obligations specified in this Agreement.

2.    Employment.

 

  a. The employment of Executive hereunder will commence on a date to be
mutually agreed by the parties. Executive will serve as President and Chief
Executive Officer of the Company. Executive’s principal place of employment will
be the Company’s offices located in Atlanta, Georgia, subject to required
travel. Executive will relocate to the Atlanta, Georgia metropolitan area within
four months of his employment commencement date.

Executive will have the responsibilities generally consistent for such position
in similarly-sized public companies and such other additional responsibilities
as may be assigned to Executive from time to time by the Company’s Board of
Directors (the “Board”). Executive acknowledges that this Agreement contemplates
any possible future promotion and any assignment of responsibilities with
respect to any affiliate or subsidiary of the Company, which may be made without
amendment of this Agreement.

 

  b. Executive will report directly to the Board. Effective as of the
commencement of Executive’s employment with the Company, Executive will be
appointed to the Board and will serve on the Executive Committee thereof.

 

  c.

Executive will devote substantially all of Executive’s working time, attention
and energies to the business of the Company and its affiliated entities. With
permission of the Board, Executive however, may be involved in charitable and
professional activities and serve on boards of not-for-profit entities, in each
case in accordance with Company policy and in a manner and in organizations that
will not adversely affect Executive’s performance or reflect unfavorably on the
Company. Executive may not serve on any for-profit board without the prior



--------------------------------------------------------------------------------

  permission of the Board. In no event will Executive be covered by any
insurance policies of the Company for service on other boards unless pursuant to
a specific written endorsement approved by the Board and obtained by Executive.

3.    Compensation and Benefits.

 

  a. Executive’s annual base salary rate (“Salary”) will be $750,000 per year,
payable in substantially equal installments in accordance with the Company’s
payroll procedures. Executive’s Salary and job performance will be reviewed at
least once per year by the Board.

 

  b. Executive will be entitled to participate in the Company’s management
incentive bonus plan, as in effect from time to time and as approved by the
Compensation and Human Resources Committee of the Board. Executive’s target
annual bonus for 2017 (“Bonus”) will be 100% of Executive’s Salary in effect for
such year. Actual annual Bonus may range from 0% to 200% of target and will be
determined based upon corporate and/or individual performance factors
established by the Board. Bonus ranges, target and performance goals may be
changed in accordance with the applicable plan and without amendment of this
Agreement. Executive must be employed on the date the Board approves the Bonus
payable with respect to any fiscal year to be eligible to receive an annual
Bonus for such fiscal year.

 

  c. Executive will be eligible to participate in the Company’s long term
incentive program consistent with its application to executives generally and
with the terms of such program, as in effect from time to time. Executive’s
initial grant under such program will consist of the following:

 

  i. An award of restricted stock units with a grant date fair market value of
$750,000 which will vest in three equal installments on each of the first three
anniversaries of the date of grant; provided Executive remains continuously
employed with the Company on such vesting dates; and

 

  ii. An award of performance share units with a grant date fair market value of
$750,000, which will vest at the end of a three year performance period;
provided Executive remains continuously employed with the Company through such
vesting date.

Each award provided in this paragraph (c) will be subject to the terms of the
applicable plan and the award agreements issued therewith. In the event of any
conflict or ambiguity between this Agreement and the plan or award agreements,
the plan and the award agreements will govern.

 

  d.

In consideration of the commencement of Executive’s employment hereunder and to
compensate Executive for equity awards and performance payments that are
forfeited in whole or in part at his prior employer immediately before the
commencement of employment hereunder (the “Prior Employer”), Executive will be
granted restricted stock units equal to the value on the date of grant of the
sum

 

2



--------------------------------------------------------------------------------

  of clauses (i)-(iv) below, which will vest on the first anniversary of
Executive’s commencement of employment with the Company, provided Executive
remains continuously employed with the Company through such date:

 

  i. 100% of the implicit gain that Executive would have recognized on March 1,
2017 from Prior Employer’s stock options that would have otherwise vested on
such date; plus

 

  ii. 50% of the amount that Executive would have earned under Prior Employer’s
2016 bonus plan in the event such bonus is not otherwise paid in whole or in
part to Executive by the Prior Employer; plus

 

  iii. 50% of the amount that Executive would have earned pursuant to the award
of Prior Employer’s performance share units in the event such award is not
otherwise paid in whole or in part to Executive by the Prior Employer; plus

 

  iv. 100% of the value of vested Prior Employer’s restricted stock units as of
March 1, 2017.

The amounts set forth in the preceding clauses (i)-(iv) will be awarded by the
Company only to the extent the Prior Employer’s awards are unpaid or forfeited
in whole or in part, as the case may be, by Executive in connection with his
employment by the Company. The determination of the value of the restricted
stock units to be granted to Executive as set forth in this paragraph (d) will
be determined in good faith by the Company in its sole discretion after
consultation with Executive.

 

  e. Executive will be eligible to participate in any pension, profit sharing,
health or welfare benefit program generally made available by the Company to
similarly situated executive employees, as in effect from time to time,
including, without limitation:

 

  i. Any life and group health (medical, dental, etc.) benefit programs
generally applicable to executives in the location in which Executive is
primarily based;

 

  ii. Any tax qualified retirement plan generally applicable to salaried
employees in the location in which Executive is primarily based;

 

  iii. The Company’s Employee Stock Purchase Plan generally applicable to
salaried employees in the location in which Executive is primarily based;

 

  iv. Four weeks of annual vacation to be used in accordance with the Company’s
vacation policies generally applicable to executives; and

 

  v. Expense reimbursement for properly documented ordinary and necessary
business expenses incurred by Executive in the performance of employment
hereunder in accordance with the Company’s expense reimbursement policy.

 

3



--------------------------------------------------------------------------------

  f. Executive will be entitled to a car allowance of $2,000 per month, subject
to applicable taxes.

 

  g. Executive will be entitled to reimbursement of financial planning expenses
in accordance with the Company’s policy for executive financial planning.

 

  h. Executive will be entitled to reimbursement for expenses of an annual
physical examination in accordance with the Company’s policy for executive
physical exams.

 

  i. Executive agrees to comply with policies as adopted from time to time by
the Board for executives, which includes stock ownership guidelines and
compensation clawback policies.

 

  j. Executive will be reimbursed by the Company for relocation expenses in
accordance with the policies established by the Company and upon receipt by the
Company of appropriate documentation.

 

4. Termination of Employment for Death; By the Company for Cause or Disability;
By Executive for Good Reason. Executive’s employment automatically terminates
upon Executive’s death. The Company may terminate Executive’s employment on
account of Disability or for Cause. Executive may terminate his employment for
Good Reason. Upon termination of employment for any of the foregoing, Executive
will be entitled to any unpaid Salary through the end of the fiscal year in
which the termination occurs, and other benefits in accordance with the terms of
the Company’s retirement, insurance, and other applicable plans and programs
then in effect.

 

  a. For purposes of this Agreement, “Disability” occurs if Executive has been
physically or mentally incapacitated so as to render Executive incapable of
performing the essential functions of any substantial gainful activity, or
Executive has received income replacement benefits under a Company plan for at
least three months, and, in either instance, that incapacity is expected to
result in death or to last for a continuous period of at least 12 months.
Executive’s receipt of disability benefits under the Company’s long-term
disability plan or receipt of Social Security disability benefits will be deemed
conclusive evidence of Disability for purposes of this Agreement.

 

  b.

For purposes of this Agreement, the term “Cause” means any of the following:
Executive’s (i) conviction or guilty plea of a felony or conviction or guilty
plea of any crime involving fraud or dishonesty, (ii) theft or embezzlement of
property from the Company, (iii) willful and continued refusal to perform the
duties of Executive’s position in all material respects (other than any such
failure resulting from Executive’s incapacity due to physical or mental illness)
that continues for more than 15 business days after the Company gives Executive
written notice of the failure, specifying what duties Executive failed to
perform and an opportunity

 

4



--------------------------------------------------------------------------------

  to cure within 30 days, (iv) fraudulent preparation of financial information
of the Company; (v) willful engagement in conduct that is demonstrably and
materially injurious to the Company, monetarily or otherwise, provided that no
act or failure to act on Executive’s part will be deemed “willful” unless done,
or omitted to be done, by Executive not in good faith and without reasonable
belief that the action or omission was in the best interests of the Company or
(vi) willful violation of material Company policies or procedures, including but
not limited to, the Company’s Code of Business Conduct and Ethics and Compliance
Program (or any successor policy) then in effect.

 

  c. For purposes of this Agreement, the term “Good Reason” will have the
meaning set forth in Article I, Section 6.

 

5. Involuntary Termination of Employment by the Company. If the Company
involuntarily terminates the employment of Executive other than as set forth in
Section 4 above, Executive will be entitled to the benefits set forth below.

“Severance Benefits” consist of:

 

  i. Lump sum payment of unpaid Salary and other benefits, including accrued but
unused vacation pay and unreimbursed business expenses, accrued to the date of
termination of employment and paid on the same basis as paid upon any voluntary
termination of employment. Such lump sum amount will be paid in accordance with
the Company’s normal payroll procedures.

 

  ii. A total amount equal to 300% of Executive’s current annual rate of Salary
(the “Base Amount”). Payment of the Base Amount will be made in substantially
equal monthly installments over 24 months from the date of Executive’s
separation from service (within the meaning of Section 409A of the Code). The
first such installment will be paid on the 60th day following Executive’s
separation from service (the “Commencement Date”) and subsequent installments
will be paid on the last business day of each succeeding month; provided,
however, that Executive’s entitlement to each such installment will be
contingent upon execution (and non-revocation) by Executive of the release under
Article III, Section 2. All payments are subject to applicable taxes.

 

  iii. Notwithstanding contrary provisions in an executive incentive bonus plan
or in Section 3(b) of this Article I, Executive will be paid an annual bonus for
the fiscal year in which the termination of employment occurs determined and
paid in the same manner as for all other executive participants in the annual
bonus program except that the bonus will be prorated for the portion of the
fiscal year during which Executive was actively employed and will be paid within
75 days after the end of such fiscal year.

 

5



--------------------------------------------------------------------------------

  iv. The Company will allow Executive to continue medical and dental coverage
for Executive and Executive’s eligible dependents (as provided to its active
employees) for up to 18 months following the date of termination of employment,
but only if Executive pays the COBRA rate for such coverage (“Extended
Coverage”). If Executive declines Extended Coverage or becomes eligible for
medical and/or dental coverage through another employer (including an employer
of Executive’s spouse), such Extended Coverage will cease. The COBRA election
period and COBRA maximum period of coverage will begin on the date Extended
Coverage ceases, subject to the rules and limitations that apply to COBRA
coverage.

In addition to the amounts described elsewhere in this Agreement, Executive will
be paid an amount each month equal to 150% of the applicable monthly COBRA rate
for the coverage that is extended, reduced by applicable withholdings. For this
purpose, the applicable COBRA rate is the cost of COBRA coverage, determined as
of the date of termination of employment, for the level of medical and/or dental
coverage Executive has in effect on the date of termination of employment.
Regardless of whether Executive elects Extended Coverage, such amount will be
paid to Executive each month beginning in the month following Executive’s date
of termination of employment and continuing for 18 months thereafter; provided,
however, such monthly payment will cease and will not be payable after the month
in which Executive becomes eligible for medical and/or dental coverage through
another employer (including the employer of Executive’s spouse).

 

  v. Executive will continue group life insurance coverage for a period of 24
months following the date of Executive’s termination of employment.

 

  vi. Notwithstanding anything to the contrary herein, if Executive is a
“specified employee” under Section 409A of the Code, then any payment(s) to
Executive described in this Agreement that (A) constitute “deferred
compensation” to an Executive under Section 409A of the Code; (B) are not exempt
from Section 409A of the Code; and (C) are otherwise payable within six months
after Executive’s separation from service (within the meaning of Section 409A of
the Code) will instead be made on the date that is six months and one day after
such separation from service, and such payment(s) will be increased by an amount
equal to interest on each such payment(s) at a rate of interest equal to the
Federal Funds Rate in effect as of the date of termination of employment from
the date on which such payment(s) would have been made in the absence of this
provision and the payment date described in this sentence. The Federal Funds
Rate will mean the “Federal Funds Rate” as published by The Wall Street Journal
on the date prior to the calculation of any interest under this Agreement.

 

6



--------------------------------------------------------------------------------

  vii. The Company will cover Executive’s reasonable and documented expenses
related to outplacement services, the cost and duration of which will be
determined by the Company in its sole discretion; provided, however, the
outplacement assistance is intended to be exempt from Code Section 409A under
the exemption in Treas. Reg. § 1.409A-1(b)(9)(v)(A) and, thus, (a) the services
will be limited as necessary to be “reasonable” under Code Section 409A, (b) the
services will be provided by no later than the last day of the second calendar
year following the year in which Executive’s date of termination of employment
occurs, and (c) no related payments will be paid beyond the third calendar year
after the year in which Executive’s date of termination of employment occurs.

 

6. Termination by Executive for Good Reason. If Executive terminates employment
for Good Reason, Executive will be entitled to the same benefits as if
employment had been terminated involuntarily under Article I, Section 5. Any
benefits provided under this section are conditioned on Executive satisfying the
Good Reason requirements set forth below in this Section 6 and meeting the
requirements for a satisfactory release as set forth in Article III, Section 2.

For purposes of this Agreement, “Good Reason” means, without Executive’s express
written consent, the occurrence of any one or more of the following:

 

  i. An action by the Company resulting in a material diminution in Executive’s
authority, duties, or responsibilities.

 

  ii. The Company’s relocation of Executive’s principal place of employment to a
location outside a 50 mile radius of Atlanta, Georgia; or

 

  iii. A material reduction in Executive’s annual rate of Salary stated in
Section 3(a), or as the same will be increased from time to time;

provided, however, that none of the events described in this sentence will
constitute Good Reason unless and until (v) Executive reasonably determines in
good faith that a Good Reason condition has occurred, (w) Executive first
notifies the Company in writing describing in reasonable detail the condition
which constitutes Good Reason within 30 days of its occurrence, (x) the Company
fails to cure such condition within 30 days after the Company’s receipt of such
written notice, and Executive has cooperated in good faith with the Company’s
efforts to cure such condition, (y) notwithstanding such efforts, the Good
Reason condition continues to exist, and (z) Executive terminates his employment
within 30 days after the end of such 30-day cure period. If the Company cures
the Good Reason condition during such cure period, Executive’s alleged Good
Reason condition will be deemed to have not occurred.

 

7. Clawback.

Notwithstanding anything herein to the contrary and only to the extent required
by law, if the Company is required to prepare an accounting restatement due to
the material noncompliance of the Company, as a result of misconduct, with any
financial reporting

 

7



--------------------------------------------------------------------------------

requirement under applicable securities laws or regulations of any stock
exchange, Executive agrees to reimburse the Company for (a) any bonus or other
incentive-based or equity-based compensation received by Executive from the
Company during the 12-month period following the first public issuance or filing
with the Securities and Exchange Commission (whichever first occurs) of the
document(s) embodying such financial reporting requirement and (b) any profits
realized from the sale of securities of the Company during such 12-month period.
The Compensation Committee of the Board will have the exclusive authority to
interpret and enforce this provision.

 

8. Taxes. The Company will withhold from any amounts payable under this
Agreement all federal, state, city, or other taxes as legally will be required.
The Company does not guarantee any particular tax treatment or outcome for
Executive.

 

9. Compliance with Code Section 409A.

 

  a. Executive’s right to receive any installment payments will be treated as a
right to receive a series of separate and distinct payments. In no event may
Executive, directly or indirectly, designate the calendar year of any payment to
be made under this Agreement, to the extent such payment is subject to Code
Section 409A.

 

  b. Any reimbursements and in-kind benefits provided under this Agreement that
constitute deferred compensation within the meaning of Code Section 409A will be
made or provided in accordance with the requirements of Code Section 409A,
including, without limitation, that (i) in no event will any fees, expenses or
other amounts eligible to be reimbursed by the Company under this Agreement be
paid later than the last day of the calendar year next following the calendar
year in which the applicable fees, expenses or other amounts were incurred;
(ii) the amount of expenses eligible for reimbursement, or in-kind benefits that
the Company is obligated to pay or provide, in any given calendar year will not
affect the expenses that the Company is obligated to reimburse, or the in-kind
benefits that the Company is obligated to pay or provide, in any other calendar
year, provided that the foregoing clause (ii) will not be violated with regard
to expenses reimbursed under any arrangement covered by Code Section 105(b)
solely because such expenses are subject to a limit related to the period the
arrangement is in effect; (iii) Executive’s right to have the Company pay or
provide such reimbursements and in-kind benefits may not be liquidated or
exchanged for any other benefit; and (iv) in no event will the Company’s
obligations to make such reimbursements or to provide such in-kind benefits
apply later than Executive’s remaining lifetime.

 

  c.

It is the intention of the Company and Executive that this Agreement not result
in unfavorable tax consequences to Executive under Code Section 409A.
Accordingly, Executive consents to any amendment of this Agreement as the
Company may reasonably make in furtherance of such intention, and the Company
will promptly provide, or make available to, Executive a copy of such amendment.
Any such amendments will be made in a manner that preserves to

 

8



--------------------------------------------------------------------------------

  the maximum extent possible the intended benefits to Executive. This Section
9(b) does not create an obligation on the part of the Company to modify this
Agreement and does not guarantee that the amounts or benefits owed under this
Agreement will not be subject to interest and penalties under Code Section 409A.

 

  d. All references to “Code” in this Agreement will mean the Internal Revenue
Code of 1986, as amended, and the regulations and guidance published thereunder.

ARTICLE II: POST EMPLOYMENT OBLIGATIONS AND RESTRICTIONS

 

1. Noncompetition.

In the event Executive’s employment is terminated pursuant to Article I,
Sections 4 or 5 of this Agreement, then Executive agrees as follows:

 

  a. Executive will not perform Competitive Services, directly or indirectly,
for any person, entity, business, or enterprise engaged in the business of the
Company as being carried on by the Company in any geographic area as of the date
of termination of Executive’s employment (“Competing Business”) for a period of
12 months following the date of such termination of employment. For the purposes
of the foregoing restriction, “Competitive Services” means executive,
management, marketing, sales, business development, strategic planning,
financial or other activities of the type conducted, provided or offered by
Executive during the last 12 month period of Executive’s employment.

 

  b. Executive acknowledges and agrees that:

 

  i. Executive is familiar with the business of the Company and the commercial
and competitive nature of the industry and recognizes that the value of the
Company’s business would be injured if Executive performed Competitive Services
for a Competing Business;

 

  ii. The restrictive covenants contained in this Agreement are essential to the
continued good will and profitability of the Company;

 

  iii. In the course of employment with the Company, Executive will become
familiar with the trade secrets and other Confidential Information (as defined
below) of the Company and its subsidiaries, affiliates, and related entities,
and that Executive’s services will be of special, unique, and extraordinary
value to the Company; and

 

  iv. Executive’s skills and abilities enable Executive to seek and obtain
similar employment in a business other than a Competing Business, and Executive
possesses other skills that will serve as the basis for employment opportunities
that are not prohibited by this Agreement. When Executive’s employment with the
Company terminates, Executive expects to be able to earn a livelihood without
violating the terms of this Agreement.

 

9



--------------------------------------------------------------------------------

2. Nonsolicitation of Employees. During the term of Executive’s employment with
the Company and for a period of 12 months following the date of termination of
Executive’s employment for any reason whatsoever, Executive will not, either on
his own account or for any person, firm, partnership, corporation, limited
liability company, or other entity; (a) solicit any employee of the Company to
leave his or her employment with the Company (or any of its affiliates); or
(b) induce or attempt to induce any such employee to breach his or her
employment arrangements with the Company (or any of its affiliates).

 

3. Nonsolicitation of Customers. During the term of Executive’s employment with
the Company and for a period of two years following the date of termination of
Executive’s employment for any reason whatsoever, Executive will not, directly
or indirectly, solicit or attempt to solicit any current customer of the Company
or any of its affiliates with which Executive had material contact during his
employment with the Company: (a) to cease doing business in whole or in part
with or through the Company or any of its affiliates; or (b) to do business with
any other person, firm, partnership, corporation, limited liability company, or
other entity which performs services competitive to those provided by the
Company or any of its affiliates . The foregoing restriction on post-employment
conduct will apply only to solicitation for the purpose of selling or offering
products or services that are similar to or which compete with those products or
services offered by the Company (or any of its affiliates) during the period of
Executive’s employment. For purposes of this Article II, Section 3, “material
contact” will be defined as any communication intended or expected to develop or
further a business relationship and customers about which Executive learned
confidential information as a result of his employment.

 

4. Developments. Executive agrees that all inventions, improvements, trade
secrets, reports, manuals, computer programs, systems, tapes and other ideas and
materials developed or invented by Executive during the period of his employment
with the Company, either solely or in collaboration with others, which relate to
the actual or anticipated business or research of the Company, or any of its
affiliates, which result from or are suggested by any work Executive may
perform, or which result from use of the Company’s premises or the Company’s or
its customers’ property (collectively, the “Developments”) will be the sole and
exclusive property of the Company. Executive hereby assigns to the Company his
entire right and interest in any Developments and will hereafter execute any
documents in connection therewith that the Company may reasonably request. This
Article II, Section 4 does not apply to any inventions that Executive made prior
to his employment by the Company, or to any inventions that Executive develops
entirely on his own time without using any of the Company’s equipment, supplies,
facilities or the Company’s or its customers’ confidential information and which
do not relate to the Company’s business, anticipated research and developments
or the work Executive has performed for the Company or any of its affiliates.

 

5. Non-Disparagement. During the term of Executive’s employment within the
Company and thereafter, neither the Company nor Executive will, directly or
indirectly, for himself or on behalf of, or in conjunction with, any other
person, persons, company, partnership, corporation, business entity or
otherwise:

 

  a. Make any statements or announcements or permit anyone to make any public
statements or announcements concerning Executive’s reasons for termination of
employment with the Company without Executive’s consent, or

 

10



--------------------------------------------------------------------------------

  b. Make any statements that are inflammatory, detrimental, slanderous, or
negative in any way to the interests of the Company or its affiliated entities
on the one hand, or Executive, on the other hand.

ARTICLE III: GENERAL PROVISIONS

 

1. Confidentiality and Non-Disclosure.

 

  a. Executive acknowledges that, in the course of Executive’s employment,
Executive will have access to confidential information, trade secrets, knowledge
or data relating to the Company and its businesses, including but not limited to
information disclosed to Executive, or known by Executive as a consequence of or
through employment with the Company, where such information is not generally
known in the trade or industry, and where such information refers or relates in
any manner whatsoever to the business activities, processes, services, or
products of the Company, or any affiliates (“Confidential Information”).

 

  b. Confidential Information includes, but is not limited to, business and
development plans (whether contemplated, initiated, or completed), mergers and
acquisitions, pricing information, business contacts, sources of supply,
customer information (including customer lists, customer preferences, and sales
history), methods of operation, results of analysis, customer lists (including
advertising contacts), business forecasts, financial data, costs, revenues, and
similar information.

 

  c. Confidential Information is to be protected regardless of its format
(tangible or intangible); thus, it includes information maintained in electronic
form (such as e-mails, computer files, or information on a cell phone, or other
personal data device). Information that is in the public domain, other than as a
result of a breach of this Agreement, will not constitute Confidential
Information.

 

  d. Executive agrees that during his employment with the Company and during the
two year period thereafter, Executive will not use or disclose, on Executive’s
own behalf or on behalf of any other person or entity, any Confidential
Information to employees of the Company or third parties, who do not have a
need-to-know such Confidential Information; provided, however, that Executive
may disclose Confidential Information during employment in the normal course of
business.

 

  e. Executive agrees that the non-disclosure obligation contained in this
Article III, Section 1, will extend longer than two years after termination of
employment with respect to any materials or information that constitutes a trade
secret of the Company under applicable law, for the full period of time in which
such materials or information remain a trade secret, if longer than two years.

 

11



--------------------------------------------------------------------------------

  f. Executive agrees to take all reasonable precautions to safeguard and
prevent disclosure of Confidential Information to unauthorized persons or
entities.

 

2. Release. As a condition of receiving any severance payments under this
Agreement, Executive must sign and not revoke, 60 days following the date of
Executive’s termination of employment, a written release of all employment
claims against the Company and its related entities, including, without
limitation, employment discrimination of any kind, wage payment, breach of
contract, claims for workers compensation, unemployment, disability and
severance claims that Executive has or may have at the termination of
employment. If such a general release described in the immediately preceding
sentence has not been executed and delivered and become irrevocable on or before
the end of such 60-day period, no severance payments will be or become payable
under this Agreement.

 

3. Intellectual Property. Executive agrees that Executive has no right to use,
for the benefit of Executive or anyone other than the Company, any of the
copyrights, trademarks, service marks, patents, and inventions of the Company.

 

4. Return of Property. Executive agrees that upon termination of employment or,
prior to such termination at the request of the Company, Executive will return
to the Company all documents, copies, recordings of any kind, papers, computer
records, and other material in Executive’s possession or under Executive’s
control which may contain or be derived from Confidential Information, together
with all other documents, notes, other work product, and other material and
property belonging or relating to the Company, and any tangible Company
property, including any computer equipment, cell phone, pager, or other personal
data device, keys or passcards.

 

5. Injunctive Relief. Executive and the Company recognize that the services to
be rendered by Executive hereunder are of a special, unique, unusual, and
extraordinary character having a peculiar value, the loss of which will cause
the Company immediate and irreparable harm which cannot be adequately
compensated in damages. Executive and the Company further recognize that
disclosure of any Confidential Information or breach of the provisions of this
Agreement will give rise to immediate and irreparable injury to the Company that
is inadequately compensable in damages. In the event of a breach or threatened
breach of this Agreement, Executive agrees and consents that the Company will be
entitled to injunctive relief, both preliminary and permanent, without bond, and
Executive will not raise the defense that the Company has an adequate remedy at
law. In addition, the Company will be entitled to any other legal or equitable
remedies as may be available under law. The remedies provided in this Agreement
will be deemed cumulative and the exercise of one will not preclude the exercise
of any other remedy at law or in equity for the same event or any other event.

 

12



--------------------------------------------------------------------------------

6. Successors.

 

  a. The Company will require any successor (whether direct or indirect, by
purchase, merger, reorganization, consolidation, acquisition of property or
stock, liquidation, or otherwise) of all or a significant portion of the assets
of the Company by agreement, in form and substance satisfactory to Executive, to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that the Company would be required to perform if no such
succession had taken place. Regardless of whether such agreement is executed,
this Agreement will be binding upon any successor in accordance with the
operation of law and such successor will be deemed the “Company” for purposes of
this Agreement.

 

  b. This Agreement will inure to the benefit of and be enforceable by
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees, and legatees. If Executive dies while
any amount would still be payable to Executive hereunder had Executive continued
to live, all such amounts, unless otherwise provided herein, will be paid in
accordance with the terms of this Agreement to Executive’s devisee, legatee, or
other designee, or if there is no such designee, to Executive’s estate.

 

7. Protected Rights.

 

  a. Notwithstanding any other provision of this Agreement, nothing contained in
this Agreement limits Executive’s ability to file a charge or complaint with the
Equal Employment Opportunity Commission, the National Labor Relations Board, the
Occupational Safety and Health Administration, the Securities and Exchange
Commission or any other federal, state or local governmental agency or
commission (collectively, “Government Agencies”), or prevents Executive from
providing truthful information in response to a lawfully issued subpoena or
court order. Further, this Agreement does not limit Executive’s ability to
communicate with any Government Agencies or otherwise participate in any
investigation or proceeding that may be conducted by any Government Agency,
including providing documents or other information, without notice to the
Company.

 

  b. Executive is hereby notified that under the Defend Trade Secrets Act:
(i) no individual will be held criminally or civilly liable under federal or
state trade secret law for disclosure of a trade secret (as defined in the
Economic Espionage Act) that is: (A) made in confidence to a federal, state, or
local government official, either directly or indirectly, or to an attorney, and
made solely for the purpose of reporting or investigating a suspected violation
of law; or, (B) made in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal so that it is not made
public; and (ii) an individual who pursues a lawsuit for retaliation by an
employer for reporting a suspected violation of the law may disclose the trade
secret to the attorney of the individual and use the trade secret information in
the court proceeding, if the individual files any document containing the trade
secret under seal, and does not disclose the trade secret, except as permitted
by court order.

 

13



--------------------------------------------------------------------------------

8. Miscellaneous.

 

  a. Employment Status. This Agreement is not, and nothing herein will be deemed
to create, an employment contract between Executive and the Company or any of
its subsidiaries. Executive understands and agrees that Executive’s employment
with the Company is at-will, which means that either Executive or the Company
may, subject to the terms of this Agreement, terminate this Agreement at any
time with or without cause and with or without notice. Executive acknowledges
that the rights of the Company remain wholly intact to change or reduce at any
time and from time to time his compensation, title, responsibilities, location
and all other aspects of Executive’s employment relationship with the Company,
or to discharge him (subject to such discharge possibly qualifying Executive for
severance under Article I, Section 4 or 5).

 

  b. Agreement. This Agreement and the Executive Change in Control Severance
Agreement between the Company and Executive dated January [    ], 2017 (the
“Change in Control Agreement”) contain the entire understanding of the Company
and Executive with respect to the subject matter hereof and supersedes all prior
agreements, understandings, negotiations, representations and statements,
whether oral, written, implied or expressed, relating to such subject matter. If
severance benefits would be payable hereunder, and under any other
Company-related severance plan, program, or award, and the Change in Control
Agreement, the severance benefits payable under the Change in Control Agreement
will be paid pursuant to the terms thereof, and any other severance benefits
provided under this Agreement or any such other plan, program or award will be
forfeited. For the avoidance of doubt, the intent of the parties is to avoid
duplicative or double meaning in the event Executive is a party to multiple
agreements that may be applicable in the event severance benefits become payable
pursuant to a “Change in Control” as defined in the Change in Control Agreement.

 

  c. Notices. All notices, requests, demands, and other communications hereunder
will be sufficient if in writing and will be deemed to have been duly given if
delivered by hand or if sent by registered or certified mail to Executive at the
last address he filed in writing with the Company or, in the case of the
Company, at its principal office.

 

  d. Execution in Counterparts. This Agreement may be executed by the parties
hereto in counterparts, each of which will be deemed to be original, but all
such counterparts will constitute one and the same instrument, and all
signatures need not appear on any one counterpart.

 

  e.

Severability. In the event any provision of this Agreement will be held illegal
or invalid for any reason, the illegality or invalidity will not affect the
remaining parts of the Agreement, and the Agreement will be construed and
enforced as if

 

14



--------------------------------------------------------------------------------

  the illegal or invalid provision had not been included. Further, the captions
of this Agreement are not part of the provisions hereof and will have no force
and effect. Notwithstanding any other provisions of this Agreement to the
contrary, the Company will have no obligation to make any payment to Executive
hereunder to the extent, but only to the extent, that such payment is prohibited
by the terms of any final order of a federal or state court or regulatory agency
of competent jurisdiction; provided, however, that such an order will not
affect, impair, or invalidate any provision of this Agreement not expressly
subject to such order.

 

  f. Modification. No provision of this Agreement may be modified, waived, or
discharged unless such modification, waiver, or discharge is agreed to in
writing and signed by Executive and by a member of the Board, as applicable, or
by the respective parties’ legal representatives or successor, except as
provided in Article I, Section 9(c).

 

  g. Applicable Law. To the extent not preempted by the laws of the United
States, the laws of the state of Georgia will be the controlling law in all
matters relating to this Agreement without giving effect to principles of
conflicts of laws.

 

  h. Consent to Forum. Executive expressly consents and submits that the
exclusive jurisdiction for any controversy, dispute, or claim between the
parties arising out of or relating to this Agreement or Executive’s employment
with Executive that are not required to be submitted to arbitration pursuant to
Article IV of this Agreement (such as claims for injunctive or equitable relief
described in Article III, Section 5 of this Agreement) will be the courts in the
state of Georgia. Executive expressly consents to the exercise of personal
jurisdiction over Executive by the courts in the state of Georgia. Executive
hereby waives, to the fullest extent permitted by applicable law, any objection
or defense that a Georgia court does not have personal jurisdiction over
Executive, is an improper venue, or constitutes an inconvenient forum.

 

  i. Indemnification. During the term of this Agreement and thereafter, the
Company shall indemnify Executive and hold Executive harmless from and against
any claim, loss or cause of action arising from or out of Executive’s
performance as an officer, director or employee of the Company or any of its
subsidiaries or other affiliates or in any other capacity, including any
fiduciary capacity, in which Executive serves at the Company’s request, in each
case to the maximum extent permitted by law and under the Company’s Certificate
of Incorporation and Bylaws.

 

15



--------------------------------------------------------------------------------

ARTICLE IV: DISPUTE RESOLUTION; MUTUAL AGREEMENT TO ARBITRATE

 

1. Executive and the Company agree that, except as otherwise provided in this
Agreement, final and binding arbitration will be the exclusive remedy for any
controversy, dispute, or claim arising out of or relating to this Agreement or
Executive’s employment with the Company, including Executive’s hire, treatment
in the workplace, or termination of employment. For example, if Executive’s
employment with the Company is terminated and he contends that the termination
violates any statute, contract or public policy, then Executive will submit the
matter to arbitration for resolution, in lieu of any court or jury trial to
which Executive would otherwise might be entitled.

 

2. This Article covers all common-law and statutory claims, including, but not
limited to, any claim for breach of contract (including this Agreement) and for
violation of laws forbidding discrimination on the basis of race, sex, color,
religion, age, national origin, disability, or any other basis covered by
applicable federal, state, or local law, and includes claims against the Company
and/or any parents, affiliates, owners, officers, directors, employees, agents,
general partners or limited partners of the Company, to the extent such claims
involve, in any way, this Agreement or Executive’s employment with the Company.
This Article covers all judicial claims that could be brought by either party to
this Agreement, but does not cover administrative claims for workers’
compensation or unemployment compensation benefits or the filing of charges with
government agencies that prohibit waiver of the right to file a charge, and does
not preclude either party to the Agreement from seeking emergency injunctive
relief in the courts as provided for in Article III, Sections 5 and 7(h).

 

3. The arbitration will be governed by JAMS Employment Arbitration Rules and
Procedure except as modified herein. If the party chooses to have the
arbitration proceeding administered by a third party, then the arbitration will
be administered by JAMS. If the party chooses to have the arbitration
administered by JAMS, then the arbitration will “commence” in accordance with
the JAMS Employment Arbitration Rules and Procedure. If the party chooses to
have this matter arbitrated privately, then the arbitration will be deemed to
“commence” on the date that the party, pursuant to Article III, Section 7(c),
provides a demand for arbitration and notice of claims and remedies sought
outlining the facts relied upon, legal theories, and statement of claimed relief
(“Demand”). The responding party will serve a response to the claims and any
counterclaims within 15 business days from the date of receipt of the Demand.

 

4. Any arbitration will be held in Atlanta, Georgia (unless the parties mutually
agree in writing to another location within the United States) within 120 days
of the commencement of the arbitration.

 

5. The arbitration will take place before a single arbitrator to be appointed by
mutual agreement of counsel for each party or, if counsel cannot agree, then
pursuant to the procedures set forth by JAMS. The parties may not have any ex
parte communications with the arbitrator.

 

6. The arbitrator may award any relief otherwise available to the parties by law
or equity.

 

16



--------------------------------------------------------------------------------

7. The parties are limited to two depositions per side, and limited written
discovery as may be required by the arbitrator, not to exceed that allowed under
the Federal Rules of Civil Procedure.

 

8. Any hearing in this matter will be completed within 120 days of the date of
commencement of the arbitration, as the term “commencement” is defined by JAMS.
The arbitrator will issue its award within 30 days of the last hearing day.

 

9. Unless Executive objects, the Company will pay the arbitrator’s fees. Each
party will pay its own costs and attorneys’ fees, if any, unless the arbitrator
rules otherwise. A court may enter judgment upon the arbitrator’s award, either
by confirming the award, or vacating, modifying or correcting the award, on any
ground referred to in the Federal Arbitration Act, or where the findings of fact
are not supported by substantial evidence, or where the conclusions of law are
erroneous.

 

10. The provisions of this Article are severable, meaning that if any provision
in this Article IV is determined to be unenforceable and cannot be reformed
under applicable law, the remaining provisions will remain in full effect,
provided however, that any amendment of an unenforceable provision will only be
to the extent necessary and will preserve the intent of the parties hereto. It
is agreed and understood that the scope of this Article, including questions of
arbitrability of any dispute, will be determined by the arbitrator.

 

11. Executive acknowledges that prior to accepting the provisions of this
Article IV and signing this Agreement, Executive has been given an opportunity
to consult with an attorney and to review the JAMS Employment Arbitration Rules
and Procedure that would govern the dispute resolution process under this
Article. In signing this Agreement, the parties acknowledge that the right to a
court trial and trial by jury is of value, and knowingly and voluntarily waive
such right for any dispute subject to the terms of this Article.

[Signature Page Follows]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

MUELLER WATER PRODUCTS, INC. By:  

/s/ Gregory E. Hyland

  Gregory E. Hyland, for the Board of Directors EXECUTIVE

/s/ John Scott Hall

John Scott Hall